Case 2:18-cv-09526-SJO-PJW Document 19 Filed 05/03/19 Page 1 of 2 Page ID #:76



                   UNITED STATES DISTRICT COURT
              FOR THE CENTRAL DISTRICT OF CALIFORNIA

                                          )
                                          )
 TOMMIE DONALDSON,                        ) Case No.:
                                          )
              Plaintiff.                  ) 2:18-cv-09526-SJO-PJW
                                          )
       v.                                 )
                                          )
 HALSTED FINANCIAL                        )
 SERVICES, LLC,                           )
                                          )
                 Defendant.               )

                           NOTICE OF SETTLEMENT

 TO THE CLERK:

 NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have

 reached settlement. The parties anticipate filing a stipulation of dismissal of this

 action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



 Dated: May 3, 2019                     By: /s/ Amy L. B. Ginsburg
                                          Amy L. B. Ginsburg, Esquire
                                          Kimmel & Silverman, P.C.
                                          30 E. Butler Pike
                                          Ambler, PA 19002
                                          Phone: (215) 540-8888
                                          Fax: (877) 788-2864
                                          Email: aginsburg@creditlaw.com
Case 2:18-cv-09526-SJO-PJW Document 19 Filed 05/03/19 Page 2 of 2 Page ID #:77




                        CERTIFICATE OF SERVICE

             I, Amy L. B. Ginsburg, Esquire, do certify that I served a true and

 correct copy of the Notice of Settlement in the above-captioned matter, upon the

 following via CM/ECF system:

                                     Brian S. Glass
                            Halsted Financial Services, LLC
                             8001 Lincoln Ave, Suite 500
                                   Skokie, IL 60077
                             bglass@halstedfinancial.com
                                Attorney for Defendant




 Dated: May 3, 2019                   By: /s/ Amy L. B. Ginsburg
                                        Amy L. B. Ginsburg, Esquire
                                        Kimmel & Silverman, P.C.
                                        30 E. Butler Pike
                                        Ambler, PA 19002
                                        Phone: (215) 540-8888
                                        Fax: (877) 788-2864
                                        Email: aginsburg@creditlaw.com
